Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barabas et al. (US Pub. 20090288026) in view of Bhide et al. (US Pub. 20150134699) and further in view of Gao (US Pub. 20190079991).
Referring to claim 1, Barabas discloses a computer-implemented method comprising: 
receiving, from a client, a request for a set of data, wherein the set of data is included in a file, the file is stored as an object file...and the file includes row based data for a plurality of rows [pars. 3-7 
generating, by a micro-service, an index of the file, wherein the index file includes a byte to row translation of a portion of the file [par. 52; a viewer or a migrating tool application generates an index indicating positions (i.e., byte offsets) of each record in the file]; 
...
retrieving...the set of data [par. 54; the requested records are retrieved using the index]; and 
returning, to the client, the set of data [par. 55; the requested records are displayed to the user].
Barabas does not appear to explicitly disclose that the object file is stored in an object based storage system; storing the index in the object based storage system; and that the set of data is retrieved from the index.
However, Bhide discloses that the object file is stored in an object based storage system; and storing the index in the object based storage system [fig. 1; par. 44; data movement engine 130 creates an index that maps the start and end offset of a row in a file in distributed file system 170].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the record retrieval taught by Barabas so that the records and the index are stored in a distributed file system as taught by Bhide. The motivation for doing so would have been to facilitate access to heterogeneous data sources [Bhide, pars. 2-4 and 54].
Barabas and Bhide do not appear to explicitly disclose that the set of data is retrieved from the index.
However, Gao discloses that the set of data is retrieved from the index [Table 2; pars. 79, 80, and 87; a clustered index is created for a plurality of data records; note “clustered” indexes store actual data].

Referring to claim 2, Barabas discloses wherein generating the index further comprises: selecting a number of bytes; fetching the selected number of bytes from the file; identifying a first set of one or more rows included in the number of bytes [par. 53; characters from the file are scanned (i.e., selected bytes are selected and retrieved) until a delimiter is reached (i.e., identification of a record). Gao discloses storing the first set of one or more rows in the index [Table 2; pars. 79, 80, and 87; note the clustered index]. 
Referring to claim 3, Barabas discloses wherein identifying the first set of one or more rows included in the number of bytes comprises: parsing the selected number of bytes, wherein each row of the first set one or more rows includes a row number, a row start byte, a row end byte, and each row is separated by a record delimiter [pars. 52-54; the index is generated by scanning in portions of the file, where records are separated by delimiters; each record number is indicated by its position in the index file; the start of each successive record is indicated by a series of 8-byte integers in the index; the end of each record is indicated by scanning until the next delimiter or by subtracting one from the position of the next record]. See also Table 2 and pars. 79-87 of Gao.
Referring to claim 4, Barabas discloses determining a number of rows included in the request; identifying a last row number of the first set of one or more rows, wherein the last row number is a last complete row of the first set of one or more rows; and in response to the last row number being less than the number of rows included in the request, selecting a second number of bytes, fetching the second number bytes from the file, identifying a second set of one or more rows included in the second 
Referring to claim 5, Barabas discloses wherein the second number of bytes is different than the selected number of bytes, and the second number of bytes is based on the first set of one or more rows and the number of rows included in the request [pars. 53-56; when the requested records are retrieved, only the displayed portion is fetched instead of the entire file].
Referring to claim 6, Barabas discloses repeating, selecting a next number of bytes, fetching a next number of bytes from the file, identifying a next set one or more rows included in the next number of bytes, and storing the next set of one or more rows in the index, until a total number of rows in the index is at least equal to the number of rows included in the request [pars. 54-56; when the requested records are retrieved, only the displayed portion is fetched].
Referring to claim 7, Barabas discloses identifying a size of the file; determining the number of bytes is greater than the file size; and changing the number of bytes to equal the file size [pars. 53 and 54; the file is scanned in until the end of the file].
Referring to claim 8, Barabas discloses receiving, from the client, a second request for a second set of data from the file; determining, the index is valid; and retrieving, in response to the index being valid, the second set of data from the index; and returning, to the client, the second set of data [pars. 55 and 56; note “repainting” (i.e., displaying different portions of the requested records using the index)].
Referring to claim 9, Barabas discloses wherein the second set of data is included in the set of data [pars. 55 and 56; note “repainting”].
Referring to claim 10, Barabas discloses determining a new set of rows corresponding to the second set of data are included in the index [pars. 55 and 56; note “repainting”].
Referring to claim 11, Barabas discloses wherein the index is valid if the file is the same at a time of the request for the set of data, and at a second time of the second request for the second set of data [pars. 55 and 56; note “repainting”].
Referring to claim 13, Bhide discloses wherein the method is performed by a paging manager, executing program instructions, and wherein the program instructions are downloaded from a remote data processing system [fig. 1; note data movement engines 130a...130n and the distributed file systems 170a...170n].
Referring to claim 14, see at least the rejection for claim 1. Barabas further discloses a system comprising: a processor; and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor to perform the claimed steps [par. 52; note execution of the viewer or the migrating tool application].
Referring to claim 15, see the rejection for claim 2.
Referring to claim 16, see the rejection for claim 4.
Referring to claim 17, see the rejection for claim 5.
Referring to claim 18, see at least the rejection for claim 1. Barabas further discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform the claimed steps [par. 52; note the viewer or the migrating tool application].
Referring to claim 19, see the rejection for claim 2.
Referring to claim 20, see the rejections for claims 4 and 5.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leong et al. (US Pub. 20030182292) discloses storing vector objects in a file and creating and index for the vector objects in the file.
Tsao (US Pub. 20070208773) discloses integrating objects into a file.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157